8. Europe 2020 (
- Before the vote on paragraph 10:
(DE) Mr President, on behalf of my group I would like to table an oral amendment to strengthen equal opportunities and the aspect of gender policy in the Europe 2020 Strategy. I will read the text out in English - new paragraph 10 a:
'Insists that gender equality is a key target for achievement of the ambitions of EU 2020. Calls therefore for the full participation of women in the labour market and the full inclusion of female workers in vocational training. Calls also for an agenda to eradicate the pay gap that exists between women and men.'
(Applause)